URAC SP anes

Case 1:03-md-01570-GBD-SN Document 6728) ited oaiad [21 Page 1 of 3

   

inten

MS

“SELLY FILED

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

eee eee ee ee ee eee eee ee xX
‘ MEMORANDUM DECISION
AND ORDER
In re Terrorist Attacks on September 11, 2001 : 03 MDL 1570 (GBD) (SN)
—_—e we ee eee we rr ree eT ee ee ee ee xX

GEORGE B. DANIELS, District Judge:

Plaintiffs’ Executive Committees (“PECs” or “Plaintiffs”) object under Federal Rule of
Civil Procedure 72(a) to Magistrate Judge Netburn’s June 23, 2020 Order and Opinion. (See
Opinion & Order, ECF No. 6290, filed under seal Jun. 23, 2020) (‘June 23 Order.”) The June 23
Order granted Saudi Arabia’s request to limit its discovery searches and partially granted
Plaintiffs’ motion to compel. (/d.) The Plaintiffs’ objections assert (1) that it was clear error for
Magistrate Judge Netburn to deny document discovery concerning Majed Al Mersal; and (2) that
Magistrate Judge Netburn clearly erred by denying Plaintiffs’ requests for discovery searches of
Saudi Arabia’s Embassy and Consulate for documents related to Abdullah Al Jaithen. (Plaintiffs’
Objections (“Pls. Objs.”) 1, 8.) Plaintiffs also object to Magistrate Judge Netburn’s denial of
Plaintiffs’ request for additional discovery concerning contacts between Al Jaithen and the King
Fahad Mosque. (dd. at 8.) Plaintiffs’ objections to Magistrate Judge Netburn’s June 23 Order are
overruled.

A district judge must modify or set aside only those parts of a magistrate judge’s order
related to nondispositive matters that are clearly erroneous or contrary to law. Fed. R. Civ. P.
72(a); 28 U.S.C. § 636(b)(1 (A); Thomas v. Arn, 474 U.S. 140, 149 (1985) (stating that “Congress

provided for a ‘clearly erroneous or contrary to law’ standard of review of a magistrate’s

 

 
 

Case 1:03-md-01570-GBD-SN Document 6725” Filed O4/1Z/2t-Page 2 of 3

disposition of certain pretrial matters”). “A district court is justified in finding a magistrate judge’s
ruling ‘clearly erroneous’ where, although there is evidence to support it, the reviewing court on
the entire evidence is left with the definite and firm conviction that a mistake has been committed.”
Highland Memt., L.P. v. Schneider, 551 F. Supp. 2d 173, 177 (S.D.N.Y. 2008) (citations omitted).
“An order is contrary to law when it fails to apply or misapplies relevant statutes, case law or rules
of procedure.” MacNamara v. City of New York, 249 F.R.D. 70, 77 (S.D.N.Y. 2008) (internal
citations and quotations omitted).

This is a highly deferential standard, and the objector thus carries a heavy burden. U2
Home Entm't, Inc. v. Hong Wei Int'l Trading Inc., No. 04 Civ. 6189, 2007 WL 2327068, at *1
(S.D.N.Y. Aug. 13, 2007); see also Lugosch v. Congel, 443 F.Supp.2d 254, 276 (N.D.N. Y.2006)
(noting that particular deference is due where “the magistrate judge has been deeply involved in
discovery matters in the case for years”).

Having reviewed the June 23 Order and the submissions of the parties, this Court is left
without a “definite and firm conviction that a mistake has been committed.” Highland Mgmt.
L.P.I, 551 F. Supp. 2d at 177. Magistrate Judge Netburn correctly concluded that Plaintiffs’
discovery requests related to Al Mersal were untimely. (Order at 7.) Judge Netburn ruled that
“formal paper discovery” in this matter was “over” as of January 13, 2020. (/d.) It is undisputed
that Plaintiffs’ requests as to Al Mersal were not made until after this deadline. Plaintiffs assert
that “newly discovered evidence about Mersal’s role” justify their belated requests. (Objs. at 6.)
However, this argument was already considered and properly rejected by Magistrate Judge
Netburn. (Order at 7.) Plaintiffs’ have not provided sufficient evidence to justify ordering
discovery as to Al Mersal and Magistrate Judge Netburn correctly stated that the Court need not

“order discovery based on Plaintiffs’ shifting investigative theories.” (/d.)

 

 

 
Case 1:03-md-01570-GBD-SN Document 6725 Filed 04/12/21 Page 3 of 3

As to Plaintiffs’ second objection, this Court has previously found that Magistrate Judge
Netburn has properly organized the discovery in this case based on the principle that jurisdictional
discovery is to be conducted “circumspectly and only to verify allegations of specific facts crucial
to an immunity determination.” First City, Texas—Houston, N.A. v. Rafidain Bank,\50 F.3d 172,
176 (2d Cir. 1998) (quoting Arriba Ltd. v. Petroleos Mexicanos, 962 F.2d 528, 534 (Sth Cir.
1992).) Plaintiffs have failed to provide any specific evidence suggesting that the documents they
seek as to Al Jaithen exist in the Saudi Embassy and Consulate. Similarly, Magistrate Judge
Netburn did not clearly err when she denied Plaintiffs’ requests for additional searches for any
contacts between Al Jaithen and the King Fahad Mosque. (Order at 6.) Saudi Arabia had already
completed a broad search for such contacts and Plaintiffs have not presented any specific evidence
to justify ordering supplemental discovery. See Tottenham v. Trans World Gaming Corp., 2002
WL 1967023, at *2 (S.D.N.Y. June 21, 2002) (‘“[d]iscovery requests cannot be based on pure
speculation or conjecture.”’)

Plaintiffs’ Rule 72 objections to Magistrate Judge Netburn’s June 23 Order are
OVERRULED. Plaintiffs’ specific request for further discovery is DENIED. Magistrate Judge

Netburn’s June 23 Order is adopted in its entirety.

Dated: April 12, 2021
New York, New York

 

SO ORDERED.
GEGRGHB. DANIELS

UNITED STATES DISTRICT JUDGE

 

 
